Case 5:19-mj-00290 Document 1 Filed on 03/10/19 in TXSD Page 1 of 2




                                                5:19-mj-290-1
           Case 5:19-mj-00290 Document 1 Filed on 03/10/19 in TXSD Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT




                                                             AFFIDAVIT
                                                     In support of Criminal Complaint


        UNITED STATES OF AMERICA                                             CRIMINAL COMPLAINT
                   V.
        Juan Carlos Alberto GONZALEZ-Martinez                                Case Number:




   I.       On March 10, 2019, at approximately 3:10 PM, a Laredo North Border Patrol Agent (BPA) was working checkpoint
   operations at the Border patrol Checkpoint on 135 mile marker 29.
   2.       BPA performed immigration inspections on all occupants of a northbound bus.
   3.       One of the occupants of the bus presented a US passport card as proof of citizenship and verbally stated that he was a US
   citizen.
   4.       BPA noticed that the photograph on the passport card was not the subject presenting the card.
   5.       Upon further questioning the subject admitted to being Juan Carlos GONZALEZ-Martinez, a citizen and national of
   Mexico with no legal right to be present in the United States. GONZALEZ-Martinez had a Mexican voter ID in his possession
   which verified his identity.




   SUBSCRIBED and SWORN to before me this---------- day of --------------



   Signature of Judicial Officer                                                 Signature of Complaint
